Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by Pan 20120280037.

Regarding Claim 1, Pan discloses
receiving, by a payment device, data from a reader;
analyzing the data to determine an event trigger associated with an event is present in the data; and
providing a visual display associated with the event based on the event trigger.
Pan is directed to a credit card E-paper advertising system.  (Pan, abstract).  Pan discloses triggering a display of an advertisement on a credit card based on targeted user information.  (Pan, para 0049, “FIG. 6 is a flowchart illustrating a process that a targeted advertising message is delivered to the user using the advertising system. Process 600 starts with step 602 that the credit card and the card reader are connected wirelessly such as through a RF type of link. The authenticity data in the card is read by the card reader in step 604. The received data is then sent to the card operator for verification in step 606. The user's authenticity is determined in step 608 and advertising messages based on the user's personal profile, purchase history and the location of the reader are sent to the card reader accordingly. The messages are received in step 610 by the card reader. The messages are sent to the card subsequently and are displayed on the e-paper displays. In the same time, the reader receives the confirmation of the authenticity of the user in step 612 and authorizes the transaction in step 614.”)
Regarding Claim 2, Pan discloses
receiving, by a payment device, an issuer script from a reader, the issuer script including an event trigger associated with an event; and
providing, on the payment device, a visual display associated with the event.
See prior art rejection of claim 1.  Further, the examiner notes that the system of Pan may be operated by the issuing bank.  (Pan, para 0039, “FIG. 1 is a schematic diagram illustrating an exemplary advertising system based on a credit card payment system. The system 100 comprises a credit card 102 and a card reader 104. Although one card and one card reader are depicted in the figure, the inventive concept can be extended to multiple cards and multiple card readers. The card 102 and the card reader 104 may be connectable through a wireless communication means such as for example through a RFID (Radio Frequency Identification) type of link. The card 102 and the card reader 104 may also be connectable through hard-wired connection. A communication network 106 connects the card reader to the server 108 operated by the card operator. The card operator may be an issuing bank or a credit union. The communication network 106 may be the Internet. The communication network 106 may also be public telephone networks. The server 108 may be connected to at least one advertiser 110. The advertiser 110 uploads advertising messages to the server 108.”)

Regarding Claim 3, Pan discloses
receiving, by a payment device, an issuer script from a reader, the issuer script including instructions; and
providing a visual display on the payment device based on the instructions.
See prior art rejection of claim 3.  The examiner interprets an advertisement to read on instructions.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 4,5 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of “Glossary of EMV Terms”, 2011, https://web.archive.org/web/20111017063046/https://www.level2kernel.com/emv_glossary.html, hereinafter EMV

Regarding Claim 4, Pan discloses the method of claim 1.

Pan does not explicitly disclose
wherein the data includes a processing options data objects list (PDOL) .
EMV is a glossary of terms used in the EMV international industry standards that define the rules for processing chip cards.  (EMV, p.2).  EMV discloses that PDOL is a standard data received by the card from a payment terminal.  (EMV, p.3, “The PDOL is a list of data from the terminal that is required by the card at the beginning of the Read Application Data stage. The terminal uses the DOL processing rules to format the requested data and then sends it to the card in the Get Processing Options request.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Pan with the standard of EMV with the motivation of conforming to international standards.  Id.  



Regarding Claim 5, Pan discloses the method of claim 1.

Pan does not explicitly disclose
wherein the data includes a card risk management data objects list (CDOL) .
EMV discloses that CDOL is a standard data received by the card from a payment terminal.  (EMV, p.2, “A CDOL is a list of data that the card requires during Card Action Analysis, and there are 2 different CDOL that may be required during the course of a transaction. CDOL1 is used during the first card action analysis, and if a second card action analysis is required then CDOL2 is used.  The terminal uses the DOL processing rules to format the requested data and then sends it to the card in the Generate Application Cryptogram requests.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Pan with the standard of EMV with the motivation of conforming to international standards.  Id.  


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687